Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   June 28, 2019

The Court of Appeals hereby passes the following order:

A19A1965. KEITH PEEK v. JACKSON COUNTY, GEORGIA.

       Keith Peek filed a civil action against Jackson County, Georgia. Jackson
County filed a motion to dismiss for lack of subject matter jurisdiction under OCGA
§ 9-11-12 (b) (1). Thereafter, Peek filed a motion to add two Jackson County
employees as party defendants to the case. The trial court then entered an order
granting Jackson County’s motion to dismiss, but reserved ruling on the motion to
add party defendants. Peek filed this direct appeal from that order. Jackson County
has filed a motion to dismiss the appeal because there is no final, appealable order.
We agree.
       Generally, an order is final and appealable when it leaves no issues remaining
to be resolved, constitutes the trial court’s final ruling on the merits of the action, and
leaves the parties with no further recourse in the trial court. Thomas v. Douglas
County, 217 Ga. App. 520, 522 (1) (457 SE2d 835) (1995). Here, the case remains
pending in the trial court to rule on the motion to add party defendants. Thus, the
order Peek seeks to appeal is a non-final order which did not resolve all issues in the
case. He therefore was required to follow the procedures for interlocutory review as
set forth in OCGA § 5-6-34 (b). See Bailey v. Bailey, 266 Ga. 832, 832-833 (471
SE2d 213) (1996); Scruggs v. Ga. Dept. of Human Resources, 261 Ga. 587, 588-589
(1) (408 SE2d 103) (1991); Gray v. Springs, 224 Ga. App. 427, 427 (481 SE2d 3)
(1997). Consequently, this Court lacks jurisdiction over this appeal. Jackson
County’s motion to dismiss is GRANTED and this appeal is hereby DISMISSED.



                                  Court of Appeals of the State of Georgia
                                         Clerk’s Office, Atlanta,____________________
                                                                   06/28/2019
                                         I certify that the above is a true extract from
                                  the minutes of the Court of Appeals of Georgia.
                                         Witness my signature and the seal of said court
                                  hereto affixed the day and year last above written.


                                                                                  , Clerk.